DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-12 are rejected under 35 U.S.C. 112, second paragraph, as being considered to be vague and indefinite because it/they is/are drawn to a system that includes both machine (i.e. inter alia machine “semiconductor thin film”) and process (i.e. inter alia process “method of forming”) limitations, and therefore, fail to comply with the requirements of 35 U.S.C. 112 second paragraph, because it is unclear as to which statutory class of invention to which the claims are drawn.  See MPEP § 2173.05.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue’933 et al., US 2019/0378933 (corresponding to US 11,251,310; hereafter Inoue’933).
In re Claim 1, Inoue’933 discloses a crystalline oxide semiconductor thin film, comprising a crystalline oxide semiconductor including indium, gallium, and tin, the crystalline oxide semiconductor exhibiting a (009) diffraction peak in an X-ray diffraction spectrum (Figs. 5, 7, 19-21; [0062-0065]; [0091]; [0144-0215]; [0255-0272]; [0288-0293]). Let’s note that Inoue’933 does not explicitly indicate the (009) diffraction peak in an X-ray diffraction spectrum, but Inoue’933’s Figs. 19-21 show the X-Ray diffraction peak (2θ) between 30 degrees and 33 degrees that is known as the (009) diffraction peak. Moreover, according to MPEP2112.01 [R-3]   — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, the Inoue’933 crystalline oxide semiconductor thin film being substantially identical to that of the claim, inherently possesses the (009) diffraction peak in an X-ray diffraction spectrum. 
In re Claim 2, Inoue’933 does not explicitly disclose that  the crystalline oxide semiconductor has a c-axis oriented crystal plane but it is well-known in the art that the (009) diffraction peak (that is, the X-Ray diffraction peak (2θ) between 30 degrees and 33 degrees) indicates a c-axis oriented crystal plane, and at least a portion of the crystalline indium-gallium-tin oxide semiconductor thin film may have such a c-axis oriented crystal plane. 
In re Claim 3, Inoue’933 discloses the crystalline oxide semiconductor thin film of claim 1, wherein the crystalline oxide semiconductor thin film has a thickness of 50 nm ([0272]) that is within the claimed range of about 20 nm to about 200 nm, therefore anticipates the range (MPEP2131.03.1). 
In re Claim 4, Inoue’933 discloses a thin film transistor 100, comprising the crystalline oxide semiconductor thin film 507 (Fig. 7) of claim 1, a gate electrode 511 that is at least partially overlapped with the crystalline oxide semiconductor thin film 507, and a source electrode 513 and a drain electrode 515 electrically connected to the crystalline oxide semiconductor thin film 507 ([0199-0213]).
In re Claim 15, Inoue’933 discloses a display panel comprising the thin film transistor of claim 4 ([0002]).
In re Claim 16, Inoue’933 discloses an electronic device comprising the thin film transistor of claim 4 ([0001]).
Claims 5-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue’933 as applied to claim 1 above, and further in view of Inoue et al., US 2020/0140337 (hereafter Inoue’s 337).
In re Claim 5, Inoue’933 discloses a method of forming a crystalline oxide semiconductor thin film of Claim 1, comprising forming an amorphous oxide thin film including indium, gallium, and tin on a substrate 20 form a crystalline oxide semiconductor thin film exhibiting a (009) diffraction peak in the XRD spectrum ([0062-0065]; [0091]; [0144-0215]; [0255-0272]; [0288-0293]; TABLE 3). 
Inoue’933 does not explicitly disclose that annealing the amorphous oxide thin film to form a crystalline oxide semiconductor thin film. 
Inoue’s 337 teaches a method annealing the amorphous oxide thin film to form a crystalline oxide semiconductor thin film ([0230-234]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Inoue’933 and Inoue’s 337, and to use the specified for annealing to provide resistance against degradation caused by CVD process, long-time driving of TFT, exposure to light and the like, allowing stable TFT drive, as taught by Inoue’s 337 ([0234]).
In re Claim 6, Inoue’933 taken with Inoue’s 337 does not explicitly disclose that the forming of the amorphous oxide thin film is performed by a vapor deposition process or a solution process. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the vapor deposition process or a solution process,  since it was known in the art that the vapor deposition process or a solution process are well-known and routine techniques in semiconductor art. (MPEP2144.I.).
In re Claim 7, Inoue’933 taken with Inoue’s 337 discloses all limitations of claim 7 including that the annealing of the amorphous oxide thin film comprises heat-treatment using a heating device (Inoue’s 337: [0230-234]), except for that at a temperature of about 500 oC to about 800 oC. It is known in the art that temperature is a result effective variable – because production cost depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I). 
 In re Claim 8, Inoue’933 taken with Inoue’s 337 discloses all limitations of claim 7 except for that the heating device comprises a furnace or a hot plate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a furnace or a hot plate as the heating device since it was known in the art that it is well-known and routine practice to use a furnace or a hot plate as the heating device. (MPEP2144.I.)
In re Claim 14, Inoue’933 taken with Inoue’s 337 discloses a method of manufacturing a thin film transistor of Claim 4, comprising forming a crystalline oxide semiconductor thin film 507 (Fig. 7) by the method of claim 5 (Inoue’933: ([0062-0065]; [0091]; [0144-0215]; [0255-0272]; [0288-0293]; TABLE 3); Inoue’337: ([0230-234]), forming a gate electrode 511 that is at least partially overlapped with the crystalline oxide semiconductor thin film 507, and forming a source electrode 512 and a drain electrode 515 electrically connected to the crystalline oxide semiconductor thin film 507 (Inoue’933: [0199-0213]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue’933 and  Inoue’s 337  as applied to claim 5 above, and further in view of Ping, Chinese Patent CN103050412 (cited in the instant Office Action as its machine translation).
In re Claim 9, Inoue’933 taken with Inoue’s 337 discloses all limitations of claim 7 except for that the annealing of the amorphous oxide thin film comprises rapid thermal annealing. 
Ping teaches a method wherein the annealing of the amorphous oxide thin film comprises rapid thermal annealing ([0023]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Inoue’933, Inoue’s 337  and Ping, and to use the specified rapid thermal annealing so that the field-effect mobility of the transistor is higher, and the thin film field effect transistor at low drain voltage as taught by Ping ([0004]).
In re Claim 10, Inoue’933 taken with Inoue’s 337 and Ping discloses all limitations of claim 10 except for that the rapid thermal annealing is performed at a temperature of about 700 oC to about 950 oC. 
It is known in the art that temperature is a result effective variable – because a production cost (electric power consumption) depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I). 
In re Claim 11, Inoue’933 taken with Inoue’s 337 and Ping discloses all limitations of claim 11 except for that the rapid thermal annealing comprises raising the temperature at a rate of about 350 °C/min to about 600 °C/min, and cooling at a rate of about 350 °C/min to about 600 °C/min. It is known in the art that rising temperature rate and cooling rate are  result effective variables – because duration of treament depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified temperature rates, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue’933 and Inoue’s 337 as applied to claim 5 above, and further in view of Guan et al., US 2020/0185535 (corresponding to US 10,916,662).
In re Claim 12, Inoue’933 taken with Inoue’s 337 discloses all limitations of claim 12 except for that the annealing of the amorphous oxide thin film comprises laser annealing.   
Guan teaches a method wherein the annealing of the amorphous oxide thin film comprises laser annealing (Fig. 1; [0004-0013]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Inoue’933, Inoue’s 337 and Guan, and to use the specified laser annealing to improve the stability of a display device as taught by Guan ([0003]).
In re Claim 13, Inoue’933 taken with Inoue’s 337 and Guan discloses the method of claim 12, wherein the laser annealing is blue diode laser annealing or excimer laser annealing (Guan: [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1. K. Nomura et al., “Thin-Film Transistor Fabricated in Single-Crystalline Transparent Oxide Semiconductor,” 2003, Nature, vol. 300, no. 5623, pp. 1269–1272, 23 May 2003;
2. Hur et al., “Stretchable Polymer Gate Dielectric by Ultraviolet-Assisted Hafnium Oxide Doping at Low Temperature for High-Performance Indium Gallium Tin Oxide Transistors”, 2019, ACS Applied Materials & Interfaces, Vol 11 pp 21675-21685 (May 24, 2019)
3. Yamazaki et al., “Properties of crystalline In-Ga-Zn-oxide semiconductor and its transistor characteristics”, 2014, Japanese Journal of Applied Physics, Vol. 53 04ED18 (March 31, 2014).
4. Jeong et al., “effect of Annealing Atmosphere on Electrical Performance and Stability of High-Mobility Indium-Gallium-Tin Oxide Thin-Film Transistors’, 2020, Electronics 2020, 1875, pp 2-10 (7 November 2020);
5. Kim et al., “Achieving High Mobility in IGTO Thin-Film Transistors at a Low Temperature via Film Densification”, 2018, IEEE TRANSACTIONS ON ELECTRON DEVICES, VOL. 65, NO. 11, pp 4854-4860,  18 September 2018.
6. Yano et al., US 2011/0050733;
7. Yano et al., US 8,642,402;
8. Ha et al., US 2013/0320336;
9. Ha et l., UD 9,224,820;
10. Nakayama et al., US 2017/0047206;
11. Nakayama et al., US 9,941,415.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893